Citation Nr: 1528274	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from February 23, 2010 to May 15, 2013, and in excess of 50 percent since May 15, 2013.

2.   Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.

3.  Entitlement to a rating for degenerative disc and joint disease of the thoracolumbar spine in excess of 10 percent prior to January 21, 2014, and in excess of 40 percent thereafter.

4.   Entitlement to a rating in excess of 10 percent for degenerative joint and disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his May 2012 VA Form 9, the Veteran indicated that he wished to testify at a hearing before the RO.  In January 2015, he withdrew the request.  Veterans Benefits Management System (VBMS) Entry January 30, 2015.  As such, the Board finds that there is no pending hearing request at this time.

In August 2012, the Veteran submitted a notice of disagreement (NOD) with the RO's denial of service connection for a right shoulder disorder, bilateral leg disorder, and erectile dysfunction.  In March 2014, the RO granted service connection for erectile dysfunction; this claim will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In March 2014 and July 2014, statements of the case (SOC) on the claims for service connection for a right shoulder condition and bilateral leg condition were issued, but the Veteran did not perfect an appeal of these matters. Virtual VA Entry July 1, 2014.  Given this, the claims for service connection for a right shoulder disorder and bilateral leg disorder are also not currently on appeal and will not be addressed by the Board.

In a March 2014 supplemental statement of the case (SSOC), the RO granted an increased 50 percent disability evaluation for the Veteran's PTSD, effective from May 15, 2013.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the claim for a rating in excess of 10 percent for degenerative joint and disc disease of the cervical spine, in June 2014 the Veteran submitted a timely NOD in response to a May 2014 rating decision that denied a higher rating for the disability.  VMBS Entry May 20, 2014.  However, the Agency of Original Jurisdiction (AOJ) did not issue a SOC on this claim, and it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Additional medical evidence was submitted after the July 2014 SSOC.  However, in a March 2015 letter from the Veteran's attorney, he waived his right to have this evidence reviewed in the first instance by the RO.  

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) 
prior to rendering a decision.

The issues of entitlement to an initial disability rating for PTSD in excess of 30 percent from February 23, 2010 to May 15, 2013 and in excess of 50 percent since May 15, 2013, and entitlement to a rating in excess of 10 percent for degenerative joint and disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the claim of entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.

2.  In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the claim of entitlement to a rating for degenerative disc and joint disease of the thoracolumbar spine in excess of 10 percent prior to January 21, 2014, and in excess of 40 percent thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran's authorized representative as to the claim of entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran's authorized representative as to the claim of entitlement to a rating for degenerative disc and joint disease of the thoracolumbar spine in excess of 10 percent prior to January 21, 2014, and in excess of 40 percent thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In January 2015, the Veteran, through his authorized representative, withdrew from appeal the claims of entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome, and entitlement to a rating for degenerative disc and joint disease of the thoracolumbar spine in excess of 10 percent prior to January 21, 2014, and in excess of 40 percent thereafter.  VBMS Entry January 30, 2015.  Thus, there remain no allegations  of errors of fact or law for appellate consideration of these matters.  Accordingly, the Board does not have jurisdiction to review the claims and they must be dismissed.


ORDER

The appeal as to the claim of entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome is dismissed.

The appeal as to the claim of entitlement to a rating for degenerative disc and joint disease of the thoracolumbar spine in excess of 10 percent prior to January 21, 2014, and in excess of 40 percent thereafter, is dismissed.


REMAND

Additional development of the claims remaining on appeal is required and the matters are REMANDED for the following action:

1.  Issue the Veteran and his representative an SOC on the issue of entitlement to a rating in excess of 10 percent for degenerative joint and disc disease of the cervical spine.  The Veteran must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his PTSD, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

3.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA psychiatric examination to address the severity and complications of the service-connected PTSD.  The examiner must identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  

In this regard, the examiner is requested to provide findings in accordance with the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  (Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to  the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994) (DSM-IV).  The amendments replace those references with references to the recently updated DSM-V.  As the Veteran's claim was certified to the Board in September 2014 (i.e., after August 4, 2014), the DSM-V applies.)  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* August 2010 VA examination findings, including that the Veteran's PTSD caused moderate occupational impairment, and moderate to severe social, recreational, and familial readjustment.  He was assigned a Global Assessment of Functioning (GAF) score of 50.

* January 2015 statement of the Veteran that his PTSD symptoms have worsened, including his symptoms of anxiety and anger. He stated that these symptoms were causing increasing problems at work and with family.

* February 2015 private medical report of J. A., indicating that the Veteran experienced occupational problems, problems at home, problems relating to others, and constant dissatisfaction, frustration, and irritability.  A Mental Status assessment revealed impairment of speech and the ability to abstract, suicidal thoughts, paranoid ideas, and memory problems.  J. A. stated that under the DSM-IV, the Veteran's GAF score would be 55, indicating moderate impairment, including impairments and disturbances in motivation and mood, chronic anger, difficulty in establishing and maintaining effective work and social relationships, and sleep disturbances.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative must be provided an SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


